In the

     United States Court of Appeals
                    For the Seventh Circuit
                        ____________________ 
No. 16‐3253 
RODNEY WASHINGTON, 
                                                     Petitioner‐Appellant, 

                                      v. 

GARY A. BOUGHTON, Warden,  
Wisconsin Secure Program  
Facility, 
                                                     Respondent‐Appellee. 
                        ____________________ 

          Appeal from the United States District Court for the 
                      Western District of Wisconsin 
          No. 3:14‐cv‐00208‐wmc — William M. Conley, Judge. 
                        ____________________ 

   ARGUED JANUARY 10, 2018 — DECIDED MARCH 8, 2018 
                   ____________________ 
  Before  WOOD,  Chief  Judge,  HAMILTON,  Circuit  Judge,  and 
BUCKLO, District Judge.* 
      BUCKLO,  District  Judge.  A  Wisconsin  jury  convicted  Rod‐
ney Washington of multiple counts of first‐degree sexual as‐
sault with the use of a dangerous weapon and other crimes. 
Washington appealed his conviction, arguing that the crimi‐
                                                 
    * Of the Northern District of Illinois, sitting by designation. 
2                                                       No. 16‐3253 

nal  complaint  that  triggered  his  prosecution  was  legally  in‐
sufficient  under  Wisconsin  law;  that  his  trial  attorney  was 
ineffective  for  failing  to  seek  dismissal  of  the  complaint  on 
that ground; and that the trial court deprived him of his con‐
stitutional  right  to  self‐representation.  After  exhausting 
these claims in state court, Washington sought federal habe‐
as corpus relief. The district court denied his petition.  
    For  the  reasons  explained  below,  we  conclude  that  nei‐
ther  Washington’s  due process challenge to  the state appel‐
late courts’ treatment of his claim based on the sufficiency of 
his  charging  documents  nor  his  ineffective  assistance  of 
counsel  claim  entitles  him  to  habeas  relief.  We  are  con‐
vinced,  however,  that  the  state  courts’  denial  of  his  request 
to proceed pro se cannot be squared with Faretta v. California, 
422 U.S. 806 (1975). Accordingly, we reverse. 
                                  I. 
    On  March  16,  2000,  the  State  of  Wisconsin  filed  a  “John 
Doe”  criminal  complaint  charging  an  unknown  individual 
with  sexually  assaulting  five  women  between  March  27, 
1994 and January 14, 1995. Although the defendant’s identity 
was  unknown,  the  Wisconsin  State  Crime  Laboratory  had 
obtained  evidence  of  his  genetic  code  from  semen  samples 
taken  from  the  victims’  bodies  and  clothing.  By  comparing 
the  DNA  profiles  developed  from  those  samples,  the  State 
Crime Lab determined that the same individual was respon‐
sible  for  all  five  of  the  assaults.  Indeed,  the  criminal  com‐
plaint stated that the DNA profiles developed from the five 
semen samples “match[ed]” at all of the genetic locations for 
which  DNA  profiles  had  been  developed.  Accordingly,  the 
complaint  identified  the  defendant  with  reference  to  those 
genetic locations, describing him as “Doe, John #5, Unknown 
No. 16‐3253                                                                3 

Male with Matching Deoxyribonucleic Acid (DNA) Profile at 
Genetic  Locations  D1S7,  D2S44,  D4S139,  D5S110,  D10S28, 
and  D17S79.”  An  arrest  warrant  describing  John  Doe  #5  in 
the same manner was issued the same day.  
   On  June  25,  2007,  a  databank  unit  leader  at  the  State 
Crime  Lab  matched  Washington’s  DNA  to  the  DNA  from 
the  semen  obtained  from  the  five  sexual  assault  victims. 
Shortly  thereafter,  the  state  amended  its  complaint,  naming 
Washington  as  the  defendant  and  describing  his  specific 
DNA  profile  as  a  series  of  numbers  (known  as  “alleles”)  at 
several genetic locations.1   
    Washington  was  appointed  counsel.  During  pre‐trial 
proceedings,  Washington  expressed  dissatisfaction  with  his 
counsel’s performance and  told the court that he wanted to 
represent  himself.  Four  months  before  trial,  he  filed  a  writ‐
ten submission stating that unless his lawyer moved to dis‐
miss  the  case  prior  to  a  hearing  scheduled  for  February  14, 
2008,  he  would  seek  to  proceed  pro  se.  True  to  his  word, 
Washington told the court at that hearing, “I just want to go 
pro  se  in  this  case  and  defend  myself.”  Although  he  with‐
drew  his  request  the  same  day  after  conferring  with  his 
counsel, he revived it on the morning of April 28, 2008—the 


                                                 
      1 Illustrating the difference, the amended complaint describes the de‐

fendant as “Rodney Washington, DOB 3/31/58; Formerly Known as Doe, 
John  #5,  Unknown  Male  with  matching  Deoxyribonucleic  Acid  (DNA) 
Profile at Genetic Locations D127, D2S44, D4S139, D5S110, D10S28, and 
D17S79  and  Further  Identified  with  Matching  DNA  profile  at  Genetic 
Locations  D3S1358(16),  vWA(15,16),  FGA(19,  26),  D8S1179(14), 
D21S11(28),  D18S51(15,  20),  D5S818(8,13),  D13S317(12,  13),  D7S820  (10, 
11), D16S539 (12, 13), THO1(6, 9, 3), TPOX (8, 10), AND CSF1PO(12).” 
4                                                        No. 16‐3253 

day  his  trial  was  scheduled  to  begin—insisting,  “I’m  going 
pro se in this case, Your Honor.”  
   The  court  confirmed  that  Washington  wished  to  repre‐
sent himself, prompting the following colloquy:  
      The Court:  Okay. But you understand that by doing 
                  so you would  have to  comply with any 
                  and all the rules of the court and rules of 
                  evidence  and  case  law,  do  you  under‐
                  stand that? 
      Defendant:  I have no problem with that. 
      The Court:  Well,  do  you  know  the  rules  of  evi‐
                  dence, sir? 
      Defendant:  Do I what? 
      The Court:   Know the rules of evidence? 
      Defendant:  When they are brought to my attention, 
                  I will know. 
      The Court:  So  that  would  certainly  help  to  have  a 
                  lawyer help you do that. 
      Defendant:  It won’t be this one. 
      The Court:  Well, here is the problem with proceed‐
                  ing  pro  [se]  like  you  want  to,  and  you 
                  have  a  right  to  do  that  unless  the  court 
                  doesn’t feel that you’re competent to do 
                  that  and  the  court  doesn’t  believe  that 
                  you’re competent  to  do that and  I’ll tell 
                  you  why,  because  of  the  DNA.  The 
                  DNA  that’s  involved  in  this  case  which 
                  is scientific and very few people outside 
No. 16‐3253                                                              5 

                   the legal profession and scientists know 
                   how that works. And in order to devel‐
                   op  and  cross‐examine  those  witnesses, 
                   you  have  to  have  some  knowledge  in 
                   doing  that.  Even  if  you  knew  some  of 
                   the  rules  of  evidence  and  were  capable 
                   in  other  ways  in  order  to  represent 
                   yourself,  that’s  a  big  issue.  And  it  be‐
                   comes  problematic,  also  problematic  al‐
                   so  since  this  is  a  sexual  assault  case  for 
                   you  to  quite  frankly  cross‐examine  the 
                   witnesses. 
   Defendant:  I have a right to face my accusers. 
    The  judge  denied  Washington’s  request,  and  the  case 
proceeded to trial with Washington represented by a lawyer 
he didn’t want. He was convicted and sentenced to 100 years 
in prison. 
    Washington’s  first  appellate  lawyer  filed  a  “no‐merit” 
appeal,  to  which  Washington  filed  a  pro  se  response.  The 
Court  of  Appeals  of  Wisconsin  asked  Washington’s  lawyer 
to  respond  to  several  of  the  issues  Washington  raised,  in‐
cluding “whether the arrest warrant or complaint identified 
Washington  sufficiently  to  toll  the  statute  of  limitations,” 
and “whether the trial court erred by denying Washington’s 
request  to  proceed  without  counsel.”  Rather  than  proceed 
with  these  issues  on  appeal,  Washington  moved,  through 
new counsel, to dismiss the appeal and present his claims in 
a post‐conviction motion.  
    Washington’s  post‐conviction  motion  asserted  that  his 
trial  counsel  was  ineffective  for  failing  to  seek  dismissal  of 
6                                                        No. 16‐3253 

the  proceedings  for  lack  of  jurisdiction.  He  argued  that  be‐
cause  the  DNA  information  in  the  John  Doe  complaint  and 
arrest warrant did not identify him with reasonable certain‐
ty,  it  did  not  toll  the  statute  of  limitations,  rendering  the 
amended  complaint  untimely.  The  court  denied  the  post‐
conviction motion after an evidentiary hearing that included 
extensive DNA testimony. 
      In a consolidated appeal, Washington challenged the trial 
court’s  denial  of  his  request  to  represent  himself  and  the 
post‐trial  court’s  rejection  of  his  related  claims  alleging  in‐
sufficiency of the complaint and arrest warrant and ineffec‐
tive  assistance  of  counsel.  The  Wisconsin  Court  of  Appeals 
affirmed the post‐trial decision on the ground that the John 
Doe complaint and arrest warrant satisfied the requirements 
of  Wisconsin  law  under  State  v.  Dabney,  663  N.W.2d  366 
(Wis.  Ct.  App.  2003),  and  State  v.  Davis,  698  N.W.2d  823 
(Wis.  Ct.  App.  2005).  State  v.  Washington,  2013  WI  App  55 
(Wis. App. 2013) (unpublished). Because Washington’s chal‐
lenge to the charging documents lacked merit, the court ex‐
plained,  his lawyer was not  ineffective  for failing to pursue 
it.  
    The state appellate court went on to affirm the denial of 
Washington’s  request  to  represent  himself.  It  agreed  that 
Washington was not competent to proceed pro se, adding its 
own reasons to support the trial court’s conclusion. Like the 
trial  court,  the  appellate  court  believed  Washington  unable 
to  defend  against  the  state’s  DNA  evidence,  reasoning  that 
Washington’s  “irrational  and  disruptive”  pre‐trial  conduct 
reflected  his  inability  to  understand  and  focus  on  a  critical 
part of the case. The appellate court further noted that Wash‐
ington’s desire to represent himself was grounded in a belief 
No. 16‐3253                                                           7 

that  his attorney was complicit with the prosecutor and the 
trial  court  in  “fabricating”  his  arrest  warrants,  and  that  his 
“obsession with a conspiracy theory led to frequent disrup‐
tions in the courtroom.” 
    After  exhausting  his  state  court  remedies,  Washington 
turned  to  federal  court  seeking  a  writ  of  habeas  corpus  un‐
der 28 U.S.C. § 2254. The district court denied his request. It 
first  concluded  that  any  constitutional  claim  potentially  en‐
compassed in Washington’s challenge to the John Doe crim‐
inal complaint and arrest warrant was procedurally default‐
ed  because  Washington  failed  to  present  it  as  such  in  the 
state  proceedings.  The  court  acknowledged  that  a  state  in‐
dictment alleged to be “so defective that the convicting court 
had no jurisdiction” could implicate constitutional concerns 
cognizable  on  habeas  review.  But  because  Washington  ex‐
plicitly  rested  his  claim  solely  on  state  law  grounds,  it  fell 
outside the scope of the court’s authority to grant relief. 
    The  district  court  also  rejected  Washington’s  ineffective 
assistance of counsel claim, agreeing with the state appellate 
court  that  the  claim  Washington  faulted  his  attorney  for 
omitting  was  “doomed  by  preexisting  authority.”  Finally, 
the district court rejected Washington’s Faretta claim. It con‐
cluded  that  the  record  supported  the  Wisconsin  appellate 
court’s  determination  that  Washington  was  incompetent  to 
represent himself, pointing to his “irrational arguments” and 
“disrespectful, disruptive behavior during the proceedings.” 
2016 WL 4382770, at *7. 
   We granted a certificate of appealability to review each of 
the foregoing claims. 
                                       
8                                                                    No. 16‐3253 

                                                    II. 
     Washington’s lead argument is that the Wisconsin Court 
of  Appeals  violated  the  Due  Process  Clause  when  it  held 
that  the  John  Doe  complaint  and  arrest  warrant  were  suffi‐
cient,  under  Wisconsin  law,  to  satisfy  the  requirements  of 
personal  jurisdiction  and  toll  the  statute  of  limitations.  His 
constitutional theory is that the court reached its conclusion 
by  applying  Wisconsin  law  in  a  manner  “unexpected  and 
indefensible  by  reference  to  preexisting  law.”  In  Washing‐
ton’s view, the state appellate court’s decision violates Bouie 
v.  City  of  Columbia,  378  U.S.  347  (1964),  which  prohibits  the 
retroactive  application  of  an  unforeseeable  state‐court  con‐
struction of state law.  
    The State offers a cascade of arguments for rejecting this 
claim without reaching its merits: first, that Washington pro‐
cedurally defaulted the claim by failing to raise it in the state 
proceedings,  and  that  his  procedural  default  is  not  excused 
by the alleged ineffectiveness of his counsel; second, that if, 
as Washington now contends, his due process claim did not 
accrue until the Wisconsin Court of Appeals issued its deci‐
sion,  then  it  is  unripe  for  federal  habeas  review  because  he 
has  not  exhausted  his  state  court  remedies2;  and  third,  that 
                                                 
      2  Actually,  the  State  does  not  assert  failure  to  exhaust  as  an  inde‐

pendent  basis  for  denying  Washington’s  petition,  but  it  raises  the  issue 
in response to Washington’s alternative argument that if his due process 
claim  is  procedurally  defaulted,  the  default  is  excused  by  his  counsel’s 
failure  to  raise  it  in  state  court.  The  State’s  submissions  do  not  address 
whether  state  remedies  remain  available  for  Washington  to  pursue  his 
due process claim in state court. If they do, failure to exhaust is the more 
appropriate objection to Washington’s due process claim; if not, it is pro‐
cedural default. See Perruquet v. Briley, 390 F.3d 505, 514 (7th Cir. 2004). 
Because we deny Washington’s due process claim on the merits, howev‐
No. 16‐3253                                                                                              9 

Washington  forfeited  his  due  process  claim  by  failing  to 
raise it in his pro se habeas petition to the district court. Ra‐
ther  than  work  our  way  through  the  maze  of  these  proce‐
dural  arguments,  however,  we  think  it  best  to  cut  to  the 
chase and deny Washington’s due process claim on the mer‐
its. 
      We pause here to confirm that this approach is consistent 
with the interests of comity, finality, federalism, and judicial 
efficiency  that  are  at  the  heart  of  both  the  exhaustion  re‐
quirement and the procedural default doctrine. See Davila v. 
Davis,  582  U.S.  ‐‐‐‐,  137  S.  Ct.  2058,  2064  (2017);  Perruquet  v. 
Briley, 390 F.3d 505, 513–15 (7th Cir. 2004). Indeed, while the 
Antiterrorism  and  Effective  Death  Penalty  Act  of  1996 
(“AEDPA”)  codifies  these  principles  by  narrowly  circum‐
scribing a federal court’s authority to grant habeas relief to a 
prisoner  in  state  custody,  it  expressly  authorizes  a  federal 
court to deny an unexhausted claim on the merits. 28 U.S.C. 
§ 2254(b)(2).  Similarly,  procedural  default  is  an  affirmative 
defense  that  does  not  restrict  our  jurisdiction,  Trest  v.  Cain, 
522  U.S.  87,  89  (1997);  Lewis  v.  Sternes,  390  F.3d  1019,  1029 
(7th Cir. 2004), and our election to forgo a procedural default 
inquiry  to  uphold  the  state  court’s  judgment  on  the  merits 
accords  at  least  the  same  finality  and  respect  for  that  judg‐
ment and for our system of federalism as declining to reach 
the  merits  at  all.  Finally,  there  is  no  dispute  that  we  have 
discretion  to  overlook  any  forfeiture  of  Washington’s  due 
process  claim  based  on  his  failure  to  raise  it  in  the  district 
court.  See  United  States  v.  Bailey,  777  F.3d  904,  908  (7th  Cir. 
2015). 
                                                                                                             
er,  we  need  not  decide  which  procedural  objection,  if  any,  better  suits 
Washington’s claim. 
10                                                        No. 16‐3253 

    These  considerations,  coupled  with  the  purely  legal  na‐
ture of Washington’s due process claim, counsel in favor of 
its swift disposition on the merits. Indeed, given that our ul‐
timate disposition of Washington’s petition is likely to result 
in further proceedings in state court, leaving unresolved the 
merits  of  a  claim  that  requires  no  additional  factual  devel‐
opment,  and  that  has been fully briefed  and ably argued in 
this court, will almost certainly engender needless reduplica‐
tion of the proceedings.  
    This brings us to the substance of Washington’s due pro‐
cess claim. Washington’s theory is that the Wisconsin Court 
of Appeals exceeded Bouie’s “limitations on ex post facto judi‐
cial  decisionmaking”  when  it  held  that  the  John  Doe  crimi‐
nal complaint and arrest warrant were sufficient under Dab‐
ney and Davis. Rogers v. Tennessee, 532 U.S. 451, 456 (2001). In 
Washington’s view, the state appellate court’s application of 
Dabney  and  Davis  departed  so  radically  and  unexpectedly 
from Wisconsin law as it had previously been expressed that 
it violated due process. The effect of the court’s “unexpected 
and  indefensible”  decision,  Washington  argues,  was  to  ret‐
roactively  revive  an  expired  statute  of  limitations.  We  re‐
view  this  claim  de  novo.  See  Cone  v.  Bell,  556  U.S.  449,  472 
(2009) (federal court reviews de novo habeas claims the state 
courts  did  not  reach  on  the  merits);  Freeman  v.  Pierce,  878 
F.3d 580, 586 (7th Cir. 2017) (argument first raised in federal 
habeas  proceedings  is  “due  no  AEDPA  deference”);  Perru‐
quet, 390 F.3d at 518 (where “there is no state‐court decision 
we can look to for an evaluation” of the claim, federal habeas 
court’s review is de novo).  
   For  well  over  a  century,  Wisconsin  law  has  authorized 
the  prosecution  of  a  defendant  whose  name  is  unknown, 
No. 16‐3253                                                            11 

provided the “best description of the person” is given in the 
complaint  and  warrant.  Scheer  v.  Keown,  29  Wis.  586,  588 
(Wis. 1872). Wisconsin has refined this principle in the statu‐
tory requirement that a warrant “designate the person to be 
arrested  by  any  description  by  which  the  person  to  be  ar‐
rested  can  be  identified  with  reasonable  certainty.”  WIS. 
STAT.  § 968.04(3)(a)4.  Additionally,  the  complaint  must  set 
forth  “a  written  statement  of  the  essential  facts  constituting 
the offense charged, WIS. STAT. § 968.01(2), and must indi‐
cate who is being charged, with what offense, and why. See 
State  ex  rel.  Evanow  v.  Seraphim,  161  N.W.  2d  369,  372  (Wis. 
1968). 
    In  State  v.  Dabney,  the  Wisconsin  Court  of  Appeals  ap‐
plied  these  principles  to  determine  the  adequacy,  for  juris‐
dictional  and  limitations  purposes,  of  a  criminal  complaint 
and  warrant  issued  against  a  suspect  known  only  by  his 
DNA. 663 N.W. 2d 366, 370‐71 (Wis. Ct. App. 2003). Observ‐
ing that “a DNA profile is arguably the most discrete, exclu‐
sive  means  of  personal  identification  possible,”  the  court 
held  that  a  complaint  and  warrant  that  set  forth  “a  specific 
DNA  profile”  were  adequate  under  Wisconsin  law.  Id.  at 
372.  In  State  v.  Davis,  the  court  reaffirmed  that  “the  State  is 
permitted to file a complaint, which identifies the defendant 
only  by  his  DNA  profile.”  698  N.W.  2d  823,  831  (Wis.  Ct. 
App. 2005). On the authority of these cases, the state appel‐
late court held that the John Doe complaint and warrant is‐
sued  against  Washington  were  sufficient  to  confer  jurisdic‐
tion, so the proceedings against him were timely filed. 
    Washington does not claim that Dabney and Davis them‐
selves represent a departure from Wisconsin’s longstanding 
rule that the state must provide “the best description” of the 
12                                                    No. 16‐3253 

defendant. He insists, however, that in 1994 and 1995, when 
the  crimes  he  was  charged  with  were  committed,  he  could 
not  reasonably  have  anticipated  that  a  complaint  and  war‐
rant containing only the identifying information set forth in 
the  John  Doe  complaint  and  warrant  would  be  deemed  to 
satisfy that standard. He argues that unlike the instruments 
in  Dabney  and  Davis, “not  only  did  the  John  Doe  complaint 
and  warrant  not  give  the  best  description  of  the  defendant 
available, they gave no description at all.” But this character‐
ization is not consistent with the record. 
    Washington  homes  in  on  the  state  appellate  court’s  ob‐
servations  that  “John  Doe  #5’s  actual  DNA  profile  was  not 
included  anywhere  in  the  complaint,”  and  that  “the  com‐
plaint and arrest warrant did not include a DNA profile, but 
rather, only included the locations of six DNA markers that 
are  common  to  all  human  beings.”  But  these  statements 
must be viewed in context. The court went on to explain that 
the narrative portion of the complaint described in detail the 
forensic  analysis  performed  on  semen  samples  recovered 
from the five sexual assault victims and determined that the 
same individual had committed the crimes. Specifically, the 
complaint explained that the Wisconsin State Crime Lab de‐
veloped DNA profiles for several genetic locations from each 
semen  sample  and  determined  that  the  DNA  profiles 
“matched”  one  another  at  each  of  the  locations.  It  further 
stated that the probability of randomly selecting an unrelat‐
ed individual whose DNA profile matches the DNA profiles 
developed from the semen samples was, at most, one in 130 
billion. Based on this information, the state filed a complaint 
against  John  Doe  #5,  whose  identity  was  unknown,  but 
whose DNA profile at the specified locations was known to 
No. 16‐3253                                                       13 

“match”  the  corresponding  DNA  profiles  recovered  from 
the sexual assault victims.  
    Washington’s suggestion that the complaint and warrant 
do no more than describe the defendant as having unspeci‐
fied  genetic  material  at  each  of  six  universally  common  ge‐
netic  locations  overlooks  the  narrative  portion  of  the  com‐
plaint  entirely.  It  also  ignores  the  meaning  of  the  word 
“matching”  in  both  the  complaint  and  the  warrant.  When 
the  instruments  are  read  together  and  in  their  entirety,  the 
word “matching” means that the specific genetic markers at 
the identified locations on John Doe #5’s genetic code are the 
same  as  the  genetic  markers  found  at  those  same  locations 
on the genetic code of the assailant, as determined based on 
an analysis of his semen. 
    It is true that the complaint and warrant did not describe 
the genetic markers using numbers to represent the discrete 
“allele systems” observed at the identified genetic locations, 
as  the  amended  complaint  would  later  do.  Indeed,  as  the 
DNA  expert  who  testified  at  the  hearing  on  Washington’s 
post‐conviction  motion  explained,  the  DNA  technology  in 
use  at  the  time  the  John  Doe  complaint  and  warrant  were 
issued “just was not advanced enough” to do so. Neverthe‐
less,  the  Wisconsin  State  Crime  Lab  was  able,  using  the 
technology available at the time, to determine that John Doe 
#5’s  genetic  information  “matched”  the  genetic  information 
developed from the semen samples taken from the five sex‐
ual assault victims. Accordingly, the complaint and warrant 
identified the defendant “with particularity and specificity” 
by  describing  John  Doe’s  DNA  profile  as  “matching”  DNA 
profiles they developed using the method then in use.  
14                                                     No. 16‐3253 

    That is  indeed how  the  Wisconsin Court of Appeals un‐
derstood the use of the word “match[ing]” in the 2000 com‐
plaint  and  warrant.  The  court  further  understood  that  this 
description applied to fewer than one in 130 billion unrelat‐
ed individuals. Accordingly, the court’s observation that the 
complaint  did  not  include  the  defendant’s  individual  DNA 
profile  is  best  understood  as  an  acknowledgment  that  the 
complaint  did  not  refer  to  the  defendant’s  genetic  infor‐
mation in terms of “alleles,” as the amended complaint later 
did based on the more advanced DNA technology in use at 
the  time.  But  nothing  in  Washington’s  argument  persuades 
us  that  when  the  term  “matching”  is  properly  understood 
and the complaint is read as a whole, the description of John 
Doe #5 in the 2000 charging instruments as having a “match‐
ing”  DNA  profile  at  the  specified  genetic  locations  was  not 
in fact the “best description” available. 
   To  be  sure,  an  individual  presented  with  the  John  Doe 
complaint  and  warrant  issued  in  this  case  would  have  no 
immediate  way  of  knowing  whether  he  was  the  individual 
charged. That is,  he  could  not know,  without  additional  in‐
quiry, whether his DNA profile “matches” the DNA profile 
the  State  Crime  Lab  developed  based  on  semen  collected 
from the victims. But we think it highly unlikely that an in‐
dividual  presented  with  documents  identifying  the  person 
charged  by  the  alleles  observed  at  specific  locations  on  his 
genetic code would have any better idea, without further in‐
vestigation, whether the defendant was himself. Yet, Dabney 
and  Davis  confirmed  that  that  information  was  sufficient  to 
provide “the best description available” as required by Wis‐
consin  law.  Washington  does  not  suggest  that  due  process 
requires more.  
No. 16‐3253                                                       15 

    Because  we  see  little  practical  distinction  between  the 
identifying  information  set  forth  in  the  John  Doe  charging 
instruments  in  this  case  and  the  ones  examined  in  Dabney 
and Davis, we discern no constitutional error in the state ap‐
pellate  court’s  conclusion  that  those  cases  were  dispositive. 
The  state  court’s  extension  of  those  cases  to  the  materially 
similar facts here was not an “unexpected and indefensible” 
departure from established Wisconsin law, but rather within 
the  permissible  scope  of  “incremental  and  reasoned  devel‐
opment  of  precedent  that  is  the  foundation  of  the  common 
law system.” Rogers v. Tennessee, 532 U.S. 451, 461 (2001). Ac‐
cordingly, there was no due process violation under Bouie. 
                                 III. 
    Our  analysis  of  Washington’s  ineffective  assistance  of 
counsel  claim  may  be  brief.  Washington’s  theory  is  that  his 
state‐appointed  lawyer  performed  deficiently  by  failing  to 
move for dismissal of the proceedings on the ground that the 
trial  court  lacked  personal  jurisdiction  over  him.  The  Wis‐
consin  Court  of  Appeals  resolved  this  claim  on  the  merits 
under  Strickland  v.  Washington,  466  U.S.  668  (1984).  Accord‐
ingly, our review is “doubly deferential.” Hinesley v. Knight, 
837 F.3d 721, 732 (7th Cir. 2016) (Strickland inquiry is “highly 
deferential” to counsel’s plausible strategic choices, and fed‐
eral habeas review under § 2254(d) is “highly deferential” to 
state court’s decision).  
    The  state  appellate  court  rejected  Washington’s  ineffec‐
tive  assistance  of  counsel  claim  on  the  ground  that  Dabney 
and Davis foreclosed the argument he faulted his lawyer for 
failing to assert. Because that conclusion rests on an interpre‐
tation of state law, it is iron‐clad on habeas review. Estelle v. 
McGuire, 502 U.S. 62, 67‐68 (1991) (“it is not the province of a 
16                                                       No. 16‐3253 

federal habeas court to reexamine state‐court determinations 
on  state‐law  questions.”);  Ben‐Yisrayl  v.  Buss,  540  F.3d  542, 
555 (7th Cir. 2008) (“[w]e are bound by a state court’s inter‐
pretations  of  state  law.”).  As  the  state  court  correctly  ob‐
served,  an  attorney  is  not  ineffective  for  failing  to  raise  a 
meritless argument. See Stone v. Farley, 86 F.3d 712, 717 (7th 
Cir.  1996).  Accordingly,  the  error  Washington  attributes  to 
his lawyer does not entitle him to habeas relief. 
                                 IV. 
    Washington’s final claim is that the trial court’s refusal to 
allow  him  to  represent  himself  violated  Faretta  v.  California, 
422 U.S. 806 (1975). We agree and hold that the state appel‐
late court’s conclusion to the contrary unreasonably applied 
the Supreme Court’s decision in that case. 
    The record suggests three reasons for the trial court’s de‐
termination that Washington was not competent to represent 
himself:  first,  that  he  was  unfamiliar  with  the  rules  of  evi‐
dence;  second,  that  he  was  ill‐equipped  to  deal  with  the 
state’s DNA evidence; and third, that it would be “problem‐
atic” for him to cross‐examine the state’s witnesses. Without 
commenting  on  the  first  or  third  of  these  reasons,  the  state 
appellate  court  endorsed  the  second,  reasoning  that  Wash‐
ington’s  “irrational  and  disruptive”  behavior  leading  up  to 
trial  evidenced  an  inability  “to  understand  and  decipher” 
the  state’s  DNA  evidence.  The  appellate  court  further  con‐
cluded that Washington’s “inability to recognize and follow 
courtroom decorum or to identify and argue legitimate legal 
issues  in  his  own  defense”  supported  the  lower  court’s  de‐
termination that Washington “would not be able to properly 
focus  on  and  understand  the  complicated  DNA  evidence 
that was critical to the State’s case.”  
No. 16‐3253                                                         17 

     A preliminary scan of the authorities the appellate court 
relied upon for its analysis does not bode well for its conclu‐
sion.  With  no  mention  of  Faretta  or  the  line  of  Supreme 
Court  precedent  it  engendered  on  the  subject  of  self‐
representation,  the  Wisconsin  Court  of  Appeals  relied  al‐
most  exclusively  on  State  v.  Klessig,  564  N.W.  2d  716  (Wis. 
1997),  which  state  courts  have  interpreted  as  authorizing  a 
heightened  competency  standard  whose  application  we 
have criticized in several recent decisions, see Tatum v. Foster, 
847 F.3d 459, 467 (7th Cir. 2017); Imani v. Pollard, 826 F.3d 939 
(7th  Cir.  2016),  and  on  State  v.  Imani,  786  N.W.2d  40  (Wis. 
2010), a decision that we later held was contrary to and un‐
reasonably applied Faretta. 
    Undoubtedly perceiving the precarious footing on which 
the  state  court’s  decision  rests,  the  State  defends  it  on  the 
ground  that  no  Supreme  Court  has  clearly  established 
“whether,  or  under  what  circumstances,  a  trial  court  could 
deny  a  demand  for  self‐representation.”  So,  the  State  rea‐
sons,  the  Wisconsin  appellate  court’s  decision  cannot  have 
violated  any  “clearly  established”  federal  law.  But  as  the 
State  concedes,  this  argument  cannot  be  squared  with  our 
decisions  in  Imani  and  Tatum,  both  of  which  similarly  in‐
volved  Wisconsin  state  prisoners  denied  the  right  to  self‐
representation  on  grounds  including  their  putative  lack  of 
competence. In both cases, we held that the Wisconsin courts 
violated  the  clearly  established  rule  of  Faretta  that  a  court 
may not force a lawyer upon a defendant based on his per‐
ceived lack of education, experience or legal knowhow.  
    As  we  explained  in  Tatum,  Faretta  stands  for  the  basic 
principle that a state may not constitutionally “hale a person 
into  its  criminal  courts  and  there  force  a  lawyer  upon  him, 
18                                                        No. 16‐3253 

even  when  he  insists  that  he  wants  to  conduct  his  own  de‐
fense.”  847  F.3d  459,  464  (quoting  Faretta,  422  U.S.  at  807). 
While  a  defendant  seeking  to  waive  his  Sixth  Amendment 
right  to  counsel  must  do  so  “knowingly  and  intelligently,” 
and  so  must  be  mentally  competent  to  make  that  decision, 
the  Court  made  clear  that  the  defendant’s  “technical  legal 
knowledge”  is  irrelevant  to  the  court’s  assessment  of  his 
competency. Id. at 835, 36. The Court’s subsequent decisions 
involving  self‐representation  confirm  that  the  focus  of  the 
inquiry  is  on  the  defendant’s  mental  competency,  or  as  the 
Court sometimes calls it, his “mental functioning.” Godinez v. 
Moran, 509 U.S. 389, 404 (1993).  
    In Godinez, the Court held that the competency standard 
for  pleading  guilty  or  waiving  the  right  to  counsel  is  no 
higher than the basic competency standard for standing trial. 
Emphasizing  that  “the  competence  that  is  required  of  a  de‐
fendant  seeking  to  waive  his  right  to  counsel  is  the  compe‐
tence to waive the right, not the competence to represent him‐
self,”  id.  at  399  (original  emphasis),  the  Court  reaffirmed 
Faretta’s  holding  that  a  defendant’s  “ability  to  represent 
himself  has  no  bearing  upon  his  competence  to  choose  self‐
representation.”  Id.  at  400  (original  emphasis).  Accordingly, 
the  Court  explained,  so  long  as  a  defendant  competent  to 
stand trial effectuates a “knowing and voluntary” waiver of 
his right to counsel, no further inquiry into his ability to rep‐
resent himself was required. Id. at 400‐01. 
    It  is  true  that  Godinez  does  not  prohibit  states  from  addi‐
tional  inquiry,  as  the  Court  acknowledged  in  Indiana  v.  Ed‐
wards,  554  U.S.  164  (2008).  In  Edwards,  the  Court  acknowl‐
edged a category of “gray area” defendants who are compe‐
tent to stand trial, but whose mental illness or disability ren‐
No. 16‐3253                                                        19 

ders them incompetent to conduct trial proceedings without 
the  assistance  of  counsel.  Id.  at  172.  The  Court  concluded 
that  states  may  insist  upon  trial  counsel  for  gray‐area  de‐
fendants. Id. at 174‐176.  
    Edwards did not, however, “introduce[] the possibility of 
taking into account the defendant’s legal knowledge,” as the 
Court’s emphasis remained on the defendant’s mental com‐
petence. Tatum, 847 F.3d at 465. Indeed, Edwards involved a 
defendant  suffering  from  a  well‐documented,  “severe  men‐
tal illness” that at times caused “delusions and marked diffi‐
culties in thinking” and was manifest in his incomprehensi‐
ble  pro  se  submissions  to  the  court.  Id.  at  168,  178,  179 
(App’x). The Court reasoned that allowing a defendant who 
was fit to stand trial but who nevertheless lacked the mental 
capacity  to  “carry  out  the  basic  tasks  needed  to  present  his 
own  defense  without  the  help  of  counsel”  would  call  into 
question  the  fundamental  fairness  of  proceedings  in  which 
he was unrepresented. Edwards, 554 U.S. at 177‐78. 
    In Imani, Tatum, and a third case, Jordan v. Hepp, 831 F.3d 
837  (7th  Cir.  2016),  we  synthesized  the  principles  emerging 
from  Faretta, Godinez, and  Edwards as they  bear on the Wis‐
consin  courts’  application  of  Klessig.  For  example,  we  ob‐
served in Imani that while the Godinez Court held that states 
“are free to adopt competence standards that are more elab‐
orate,” 826 F.3d at 946 (quoting Godinez, 509 U.S. at 402), this 
flexibility is not without limits, and that Faretta and Edwards 
“set the relevant  benchmarks.” Id.  at 947. We also  acknowl‐
edged  that  Edwards  authorizes  states  to  impose  a  higher 
competency  standard  on  “gray‐area”  defendants  suffering 
from mental illness or disability, but we declined to “stretch 
Edwards” by applying the gray‐area standard to Imani, who 
20                                                       No. 16‐3253 

“had  a  high  school  education,  was  literate,  and  was  able  to 
understand  the  trial  judge’s  warnings  about  what  he  was 
getting himself into,” when the record revealed no evidence 
of  any  mental  illness  or  disability.  Id.  at  943,  946.  Because 
from  all  that  appeared,  Imani’s  abilities  were  materially  in‐
distinguishable  from  Faretta’s,  we  held  that  the  Wisconsin 
Supreme Court’s decision was contrary to, and an unreason‐
able application of Faretta. Id. at 947.  
    Similarly in Tatum, we concluded that the Wisconsin Su‐
preme  Court’s  application  Klessig  was  contrary  to,  and  an 
unreasonable  application  of,  Faretta  and  its  progeny.  847 
F.3d  at  469.  As  in  Imani,  nothing  in  the  record  “suggest[ed] 
that  Tatum  suffered  from  deficient  mental  functioning,  as 
opposed to a limited education.” Id. at 467. Accordingly, we 
concluded  that  the  Wisconsin  Supreme  Court  had  “strayed 
from  the  ‘mental  functioning’  sense  of  competence  over  to 
educational  achievement  and  familiarity  with  the  criminal 
justice system.” Id. To illustrate the distinction, we contrast‐
ed Tatum’s circumstances with those at issue in Jordan. 
     Jordan  involved  a  defendant  who  was  functionally  illit‐
erate. The trial court initially allowed Jordan to proceed pro 
se,  reasoning  that  his  limited  literacy  “should  not  prevent 
him  from  representing  himself.”  831  F.3d  at  842.  The  court 
reversed  course,  however,  after  it  became  clear  that  police 
reports and other written documents would be used at trial. 
Id.  The  court  asked  Jordan  to  read  some  of  the  documents 
aloud,  which  he  did  “with  dismal  results,”  then  confirmed 
that  he  only  “somewhat”  understood  them.  Id.  at  846.  The 
court concluded that Jordan’s limited literacy prevented him 
from  presenting  a  meaningful  defense  on  his  own  and  in‐
sisted  that  he  be  represented  at  trial.  Id.  We  disagreed  with 
No. 16‐3253                                                         21 

the court’s decision, seeing “no hint that the Supreme Court 
was talking about this vast population [of adults with no or 
limited literacy] in Edwards.” Id. at 845. But because AEDPA 
“does  not  permit  us  to  apply  our  own  independent  assess‐
ment” of the case, we felt compelled to deny relief, conclud‐
ing  that  the  state  courts  did  not  unreasonably  consider  Jor‐
dan’s illiteracy to fall within the scope of “mental disability” 
the Court recognized as deserving special consideration. Id. 
    But  the  State  does  not  argue  that  Washington’s  mental 
capacities fall on Jordan’s side of the competency line, rather 
than  on  Imani’s  and  Tatum’s.  Indeed,  the  State  does  not 
suggest  that  Washington  suffers  from  any  mental  illness  or 
disability, or that the state courts’ denial of his right to self‐
representation  rested  on  the  belief  that  he  did.  Rather  than 
seek  to  distinguish  Imani  and  Tatum  on  these  or  any  other 
facts, the State urges us to view those cases as “wrongly de‐
cided,”  reiterating  its  theory  that  there  is  no  “clearly  estab‐
lished”  Supreme  Court  rule  on  point.  But  we  remain  con‐
vinced that those decisions—which have withstood a motion 
for  rehearing  en  banc  (denied  in  Imani)  and  a  petition  for  a 
writ of certiorari (denied in Tatum, Foster v. Tatum, 138 S. Ct. 
355 (Oct. 16, 2017))—arrive at the outcome mandated by the 
clear rules established in Faretta and its progeny. 
     The  State’s  final  argument  is  that  the  state  appellate 
court’s  decision  should  be  upheld  because  Washington’s 
“obstructionist conduct” warranted the trial court’s decision. 
In dueling letters filed pursuant to Fed. R. App. P. 28(j), the 
parties  dispute  the  standard  of  review  that  applies  to  this 
argument  in  the  wake  of  our  decision  in  Freeman  v.  Pierce, 
878 F.3d 580 (7th Cir. 2017), issued after the close of briefing 
in  this  case.  In  Freeman,  we  granted  an  Illinois  state  prison‐
22                                                      No. 16‐3253 

er’s  habeas  petition  after  concluding  that  the  state  courts’ 
denial of his right to  represent himself based on his limited 
education  and  legal  abilities  was  contrary  to  Faretta.  Id.  at 
586. We also rejected the respondent’s argument—raised for 
the  first  time  in  its  federal  appellate  brief—that  the  defend‐
ant had acquiesced to representation by counsel and waived 
his right to represent himself. Id. at 589–90. We observed that 
“[w]hether  a  defendant  waived  his  right  to  self‐
representation  through  acquiescence  is  a  question  of  fact,” 
and  that  the  Illinois  Appellate  Court  did  not  make  such  a 
factual  finding.  Accordingly,  we  reviewed  the  issue  of  ac‐
quiescence/waiver de novo. Id. at 590.  
    Washington  argues  that  because  the  Wisconsin  Court  of 
Appeals did not rely on his putative “obstructionist miscon‐
duct” to support the denial of his right to self‐representation, 
we  consider  the  State’s  argument  with  no  deference  to  the 
state appellate court’s decision. The State disputes the prem‐
ise of Washington’s argument, observing that the Wisconsin 
Court  of  Appeals  cited  Washington’s  disruptive  conduct  as 
among  the  factors  supporting  the  trial  court’s  denial  of  his 
right  to  represent  himself,  although  it  viewed  the  issue 
through the lens of competency. Indeed, after characterizing 
Washington’s  behavior  as  “irrational  and  disruptive,”  the 
Wisconsin  Court  of  Appeals  considered  Washington’s  “fre‐
quent disruptions in the courtroom, during which Washing‐
ton  interrupted  and  stalled  proceedings,  and  in  some  in‐
stances refused to participate in proceedings or even physi‐
cally come to court.”  
   It  is  true  that  the  state  appellate  court  did  not  frame 
Washington’s  disruptive  conduct  as  an  independent  reason 
supporting  the  trial  court’s  insistence  upon  counsel,  but  in‐
No. 16‐3253                                                             23 

stead  viewed  his  conduct  as  supporting  the  court’s  compe‐
tency  determination.  But  we  agree  with  the  State  that  this 
distinction  makes  no  difference  in  the  AEDPA  context, 
where  “we  review  judgments,  not  opinions.”  Rhodes  v. 
Dittmann, 783 F.3d 669, 675 (7th Cir. 2015). The hair‐splitting 
Washington  proposes  finds  no  support  in  Freeman,  where 
the respondent’s newly minted argument rested on facts not 
determined by the state courts and presented a legal theory 
distinct from any the state courts had addressed. 
     What  troubles  us  about  the  Wisconsin  appellate  court’s 
conclusion that Washington’s conduct justified the denial of 
his right to represent himself is another matter: The bulk of 
the conduct the court points to as “irrational and disruptive” 
(and nearly all of the conduct the State details in its brief) oc‐
curred  after  the  trial  court  rejected  Washington’s  request  to 
proceed  pro  se  and  concerned  his  insistence  that  the  court, 
the  State,  and  his  attorney  were  conspiring  against  him.  As 
the  Court  observed  in  Faretta,  “[t]o  force  a  lawyer  on  a  de‐
fendant  can  only  lead  him  to  believe  that  the  law  contrives 
against him.” 422 U.S. at 834. Washington’s conspiracy theo‐
ry  is  almost  certainly  without  substance—and  his  singular 
focus on it misguided—but it is not irrational. See id. The tri‐
al court would have been on solid constitutional ground had 
it  allowed  Washington  to  waive  his  right  to  counsel,  then 
terminated  his  self‐representation  if  it  became  clear  that 
Washington was mentally unfit to conduct trial proceedings 
or  that  he  sought  to  “use  the  courtroom  for  deliberate  dis‐
ruption”  of  his  trial.  Id.  at  834  n.  46.  What  it  could  not  do, 
consistently with Faretta, Godinez, and Edwards, was find him 
incompetent to waive his right to counsel and proceed to tri‐
al  pro  se  based  on  its  belief  that  he  lacked  the  specialized 
knowledge  required  to  confront  the  State’s  DNA  evidence. 
24                                                     No. 16‐3253 

Nor  could  the  Wisconsin  Court  of  Appeals  rehabilitate  the 
trial  court’s  constitutionally  infirm  decision  by  pointing  to 
conduct that occurred after the decision was made. We con‐
clude that the denial of Washington’s right to represent him‐
self was contrary to and an unreasonable application of Su‐
preme  Court  precedent.  That  constitutional  violation  is  not 
subject to harmless error analysis. Imani, 826 F.3d at 947. 
    The  judgment  of  the  district  court  is  REVERSED  and  the 
case  is  REMANDED  with  instructions  to  grant  the  writ  of  ha‐
beas  corpus,  unless  the  State  within  90  days  of  issuance  of 
this court’s mandate initiates steps to retry Washington.